DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
Applicant argues cox et al do not disclose “insertion occurs within the same video stream”. The Examiner disagrees. page 5, 1st paragraph of cox specifically teach “in this case, realistic video object, such as animated sequences extracted from previously recorded images of the scene under surveillance…are inserted back into the live video image 16…” So, the recorded image (animated) and the live image are from the same scene under surveillance. Third, Applicant’s claim required, see claim 1 of the instant application “(c)inserting objects previously captured by said camera appearing in said live video sequence from the storage device into currently displayed frames of the live video”. The claimed “inserting objects” is from the storage device just like cox the “realistic video object” was “previously recorded”. Cox also teach, see page 5, 1st paragraph “in this case, realistic video object, such as animated sequences extracted from previously recorded images of the scene under surveillance…are inserted back into the live video image 16… to produce the augmented image 18 in such a manner that the operator is unable to distinguish between artificially inserted objects and the real objects of the scene. So , for instance, live video footage of a person moving in the surveilled scene can be inserted to produce the argmented image”. “Scene under same surveilled scene. 
	Applicant also argues Cox et al do not disclose “continually display…and continually processing said video frames”. The Examiner disagrees. Cox et al teach, e.g., Page 2, under “Specific Description”: “In one version live video events are brought to the attention of the operator. These are actual live events taking place in the scene observed by the operator” So. The Surveillance system of Cox et al should “continually display…and continually processing said video frames” for the operator to observed the scene under surveillance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 14-15, 19-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (WO 2002036881) and further in view of Sharma et al (US 7826644). 
For claim 1, Cox et al teach a computer-implemented method for displaying live video frames of a current scenario captured by a video camera (e.g. figure 1 of cox shows “Raw video 16” and “augmented video 18” are from the same camera, the raw scene under surveillance from the same camera) together with playback of previously captured objects, the method comprising: 
(a) continually displaying and processing (e.g., Page 2, under “Specific Description”: “In one version live video events are brought to the attention of the operator. These are actual live events taking place in the scene observed by the operator” ) video frames of the live video sequence captured by the video camera to extract object (e.g. page 5, 1st paragraph “in this case, realistic video object, such as animated sequences extracted from previously recorded images of the scene under surveillance…are inserted back into the live video image 16… to produce the augmented image 18 in such a manner that the operator is unable to distinguish between artificially inserted objects and the real objects of the scene. So , for instance, live video footage of a person moving in the surveilled scene can be inserted to produce the argmented image);
(b) storing the image (e.g. “recorded image of the scene under surveillance”);  
(c) inserting objects previously captured by said camera appearing in said live video sequence from the storage device into currently displayed frames of the live video at spatial locations corresponding to where they were when extracted from an earlier frame of said live video sequence so as to display simultaneously the current scene together with said previously captured objects (e.g. abstract, page 1, Summary of the Invention: “…provided an augmented video surveillance system in which a surveillance video is augmented by insertion, into live video images seen by an operator, of synthetic or realistic objects and/or by visual enhancement of predetermined events taking place from previously recorded images of the scene under surveillance, as indicated by the block 22 in the diagram, are inserted back into the live video image 16b to produce the augmented image 18 in such a manner that the operator is unable to distinguish between artificially inserted objects and real objects of the scene. So, for instance, live video footage of a person moving in the surveilled scene can be inserted to produce the augmented image”).
Cox et al do not further specify:
5processing video frames captured by the video camera to identify objects of a predetermined characteristic; storing the identified objects in a storage device;
Sharma et al teach, (see abstract) 5processing video frames captured by the video camera to identify objects of a predetermined characteristic (e.g. figure 1, column 7, lines 35-41, user’s facial image should have a predetermined -characteristic); storing the identified objects in a storage device (e.g. figure 3, “pre-stored image and attribute databased 971 or user image and attribute database 970).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sharma et al into the teaching of Cox et al to allow user to interactive with content by involving user into the content as a participant of the content (e.g. Sharma et al, column 2, lines 45-60) to improve user’s entertainment experiences.
Claim 20 is rejected for the same reasons as discussed in claim 1 above, wherein column 9, lines 55-63 of Sharma et al also disclose “software”. 

For claim 2, Cox et al teach the objects of a predetermined characteristic are moving object (e.g. page 5, paragraph 1, “So, for instance, live video footage of a person moving in the surveilled scene can be inserted to produce the augmented image”).
Claim 7 is rejected for the same reasons as discussed in claim 1 above, wherein Sharma et al also disclose at least one of the inserted objects no 25longer appears in the live video frames of the current scenario (e.g. figure 1, when the actor is not appears in the movie the user’s face should not be appeared).
For claim 8, Cox et al teach video frames of the current scenario contain at least one live object in addition to the inserted objects (e.g. abstract, video surveillance, Cox discloses, page 5, first paragraph, “In this case, realistic video objects, such as animated sequences extracted from previously recorded images of the scene under surveillance, as indicated by the block 22 in the diagram, are inserted back into the live video image 16b to produce the augmented image 18 in such a manner that the operator is unable to distinguish between artificially inserted objects and real objects of live video footage of a person moving in the surveilled scene can be inserted to produce the augmented image”). 
Claim 9 is rejected for the same reasons as discussed in claim 1 above, wherein Sharma et al also disclose visually differentiating between live objects and inserted objects (user should be able to differentiate his/her own facial image inserted into the movie and the face of the actor). 
For claim 14, Cox et al teach the moving objects are identified in the same interval that a frame is displayed in real time and are stored for subsequent playback (e.g. page 4, paragraph 2, “pictures of persons displaying suspicious behavior”, figure 1, “video motion detection 13”, also see claim 1 above, Page 5, first paragraph of Cox discloses “In this case, realistic video objects, such as animated sequences extracted from previously recorded images of the scene under surveillance. Claim does not limit the length of the “same interval”). 
For claim 15, Cox et al teach, e.g. abstract, “surveillance video” page 4, paragraph 2, “pictures of persons displaying suspicious behavior”, page 5, first paragraph, “In this case, realistic video objects, such as animated sequences extracted from previously recorded images of the scene under surveillance. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to record suspicious behavior of a person to improve convenience for user. 
For claim 19, Cox et al teach displaying identified moving objects in their original motion (e.g. page 4, paragraph 2, “pictures of persons displaying suspicious behavior”, figure 1, “video motion detection 13”; page 5, first paragraph, “In this case, realistic video objects, such as animated sequences extracted from previously recorded scene under surveillance, as indicated by the block 22 in the diagram, are inserted back into the live video image 16b to produce the augmented image 18 in such a manner that the operator is unable to distinguish between artificially inserted objects and real objects of the scene. So, for instance, live video footage of a person moving in the surveilled scene can be inserted to produce the augmented image”).
For claim 22, The limitation “at least two of said objects previously captured were captured at different times but are inserted simultaneously” does not make any patentable difference since Cox also teach, see page 5, 1st paragraph “in this case, realistic video object, such as animated sequences extracted from previously recorded images of the scene under surveillance…are inserted back into the live video image 16… to produce the augmented image 18 in such a manner that the operator is unable to distinguish between artificially inserted objects and the real objects of the scene. So, It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to insert more than one objects at different time or simultaneously back to the video since the function of inserting object back to the video is taught by Cox et al (e.g. (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) ). 
For claim 23, Cox et al teach during processing of the video frames of the live video the extraction of identified objects from the same live video (e.g. page 5, 1st paragraph of cox specifically teach “in this case, realistic video object, such as animated sequences extracted from previously recorded images of the scene under surveillance…are inserted back into the live video image 16…”). Cox et al do not further specify extraction of object is done on- the- fly. However, The timing of perform st paragraph “in this case, realistic video object, such as animated sequences extracted from previously recorded images of the scene under surveillance…are inserted back into the live video image 16… to produce the augmented image 18 in such a manner that the operator is unable to distinguish between artificially inserted objects and the real objects of the scene. So, It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to insert more than one objects at different time or simultaneously back to the video since the function of inserting object back to the video is taught by Cox et al (e.g. (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) ).
For claim 24, Cox et al teach previously captured objects are inserted into the live feed in response to live monitoring of an ongoing event so as to allow progress of the captured objects to be displayed without interfering with the ongoing video capture and display of the current scene (see page 5, 1st paragraph “in this case, realistic video object, such as animated sequences extracted from previously recorded images of the scene under surveillance…are inserted back into the live video image 16… to produce the augmented image 18 in such a manner that the operator is unable to distinguish between artificially inserted objects and the real objects of the scene)

Claims 10, 13, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (WO 2002036881) and Sharma et al (US 7826644), as applied to claims 1-2, 4, 7-9, 14-15,19-20, 22-24 above, and further in view of Ote et al (US 2013/0088516). 

For claim 13, Cox et al and Sharma et al do not further disclose assigning an importance metric to objects or pixels and displaying objects having pixels of higher importance in 15preference to objects having pixels of lower importance. Ote et al teach assigning an importance metric to objects or pixels and displaying objects having pixels of higher importance in 15preference to objects having pixels of lower importance (e.g. abstract, paragraph 22, “display priority”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ote et al into the teaching of Cox et al and Sharma et al to display superimposed (inserted) object appropriately (e.g. paragraph 15, Ote et al).
For claim 10, Cox et al and Sharma et al do not further disclose the previously captured objects are inserted into currently displayed frames of the live video while minimizing obscuring moving live objects of the live video. Ota et al teach the previously 
Claim 21 is rejected for the same reasons as discussed in claim 1 above, wherein column 9, lines 55-63 of Sharma et al also disclose “software”. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (WO 2002036881), Sharma et al (US 7826644) and Ote et al (US 2013/0088516), as applied to claims 1-2, 4, 7-9, 14-15, 10, 13, 17, 21, 19-20, 22-24 above, and further in view of Kim et al (US 2019/0180111).
For claim 11, Ote et al teach minimizing obscuring moving live objects includes detecting an initial appearance of live objects (e.g. abstract: “display control is performed to display the virtual object transparently so that the superimposition inhibit object is not hidden by the virtual object”). Cox et al, Sharma et al and Ote et al do not further disclose predicting their possible future path, and avoiding or minimizing overlap between inserted playback objects and the predicted future path of objects in the live video. Kim et al teach predicting their possible future path, and avoiding or minimizing overlap between inserted playback objects and the predicted future path of objects in the live video  (e.g. figures 6-8,  paragraph 44: “The processor 110 may confirm the .


Claim16 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (WO 2002036881) and Sharma et al (US 7826644), as applied to claims 1-2, 4, 7-9, 14-15,19-20, 22-24 above, and further in view of Courtney (US 5969755).
For claim 16, Cox et al and Sharma et al do not further disclose a selected playback object to index the archived video and determine a video frame in the archived video where the selected playback object first appeared. Courtney teaches a selected playback object to index the archived video and determine a video frame in the archived video where the selected playback object first appeared (e.g. abstract, column 2, line 65 –column 3, line 7, figure 25). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Courtney into the teaching of Cox et al and Sharma et al to provide a more intelligent feedback regarding the occurrence of complex object action (e.g. Courtney, column 2, lines 55-63). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (WO 2002036881) and Sharma et al (US 7826644), as applied to claims 1-2, 4, 7-9, 14-15,19-20, 22-24 above, and further in view Kim et al (US 2019/0180111). 
For claim 5, Cox et al and Sharma et al do not further disclose inserting in frames of the output video data indicative of a respective time when each instance of the respective inserted object was captured. Kim et al teach inserting in frames of the output video data indicative of a respective time when each instance of the respective inserted object was captured (e.g. figures 6-8, paragraph 43: “object appearance time information). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim et al into the teaching of Cox et al and Sharma et al to incorporate object information to allow efficient summarized image search (e.g. paragraph 10, kim et al). 
For claim 6, Cox et al and Sharma et al do not further disclose displaying the respective times associated with the captured objects alongside the objects or when selected using a graphical selection device so that progress of the objects can be clearly viewed in correct spatial orientation within the current scene. Kim et al teach displaying the respective times associated with the captured objects alongside the objects or when selected using a graphical selection device so that progress of the objects can be clearly viewed in correct spatial orientation within the current scene (e.g. figures 6-8, paragraph 43: “object appearance time information). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim et al into the teaching of Cox et al and .


Allowable Subject Matter
Claims12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484